DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Antoon, Jr et al. (US Patent 4,923,650) teach a battery separator comprising a polyolefin and glass beads (abstract).
Kang et al. (CN 102339965, with the English equivalent US 2009/0148685) teach a microporous polyolefin film suitable as separator for batteries. The microporous polyolefin film has a thickness of 5-40m, a porosity of 30-60%, a permeability of 2.0x 10-5 to 8x10-5 Darcy, a puncture strength of 0.20N/m or more at room temperature and 0.05N/m or more at 120oC (abstract).
Hasegawa et al. (CN 102307944, with the English equivalent US 2011/0293989) teach a resin composition, a sheet obtained by shaping the resin composition, and a porous film obtained by stretching the sheet (par.0001). The resin composition may comprise a high molecular weight polyolefin with an average molecular weight Mw of 400,000 to 10,000,000 (par.0015).
Kawakami et al. (CN 104241574 with its equivalent US 2014/0377630) teach a laminated porous film comprising a polyolefin porous film (abstract, par.0021-0022). 
The references above do not teach the secondary batteries in claims 1 and 4.
There are no prior art teachings that would motivate one of ordinary skill to modify any of the above-mentioned references and obtain the secondary batteries in claims 1 and 4 of the instant application.
Therefore, claims 1-4 are allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANCA EOFF/Primary Examiner, Art Unit 1722